          Case 4:19-cv-02929 Document 1-3 Filed on 08/07/19 in TXSD Page 1 of 3                                     7/5/2019 4:02 PM
                                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                                             Envelope No. 34915698
                                 2019-45752
                                    Cause No.
                                              / Court: 189                                                           By: Nelson Cuero
                                                                                                             Filed: 7/5/2019 4:02 PM
Werner A. Chavez and Paola Chavez                                 IN THE DISTRICT COURT OF

-VS-                                                              HARRIS COUNTY, TEXAS

Marcelo Campos-Perez and
Uber Technologies, Inc.                                                    JUDICIAL DISTRICT

              PLAINTIFFS' ORIGINAL PETITION WITH REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

        Werner A. Chavez and Paola Chavez file this Plaintiffs' Original Petition with Request for Disclosures
complaining of Defendants, Marcelo Campos-Perez and Uber Technologies, Inc. and respectfully shows as
follows:

                                                   I.
                                         DISCOVERY PLAN LEVEL 1

       Plaintiffs request that this lawsuit be governed by Discovery Plan Level 1 pursuant to Rule 190.2 of the
Texas Rules of Civil Procedure.

                                                     II.
                                             CLAIMS FOR RELIEF

        Pursuant to Rule 47 C (1) in the Texas Rules of Civil Procedure, this lawsuit is for monetary relief of less
than $100,000.

                                                       III.
                                                     PARTIES

                         Plaintiffs are individuals and residents of Harris County, Texas.

        Defendant Marcelo Campos-Perez is an individual resident of Los Angeles County, California and may
 be served to his place of residence 1915 W. Vernon Ave, Los Angeles, CA 90062 or wherever he may be found.

        Defendant Uber Technologies, Inc. ("Uber") is a foreign business entity incorporated in Texas and whose
principal place of business is located at 1455 Market Street Floor 4, San Francisco, CA 94103-1355. Defendant Uber
may be served with process by serving its registered agent for service, CT Corporation, 1999 Bryan St., Suite
900, Dallas, Texas 75201-3136.

                                                    IV.
                                          JURISDICTION OF VENUE

        This court has jurisdiction over this case and the damages sought are within the jurisdictional limits of
this court. Venue is proper in Harris County, Texas, because Defendant Uber Technologies, Inv. does business in
Harris County, Texas.
                                                  EXHIBIT 1
          Case 4:19-cv-02929 Document 1-3 Filed on 08/07/19 in TXSD Page 2 of 3


                                                    V.
                                           FACTUAL BACKGROUND

        This is a suit for negligence. On or about December 27, 2018, Plaintiff, Werner A. Chavez was driving a
2015 Chevy Silverado traveling SB on Windsor Ave. in Los Angeles County, California. Defendant Marcelo
Campos-Perez was driving a 2016 Chevy Sonic traveling EB on Wilshire failing to control speed and made and
unsafe lane change then rear ended Plaintiff, causing the collision. As a result of the collision, Plaintiff sustained
serious personal bodily injuries.



                                                     VI.
                                              CAUSES OF ACTION

         Defendant Marcelo Campos-Perez had common-law and statutory duties to use ordinary care in the
operation of his vehicle. He negligently breached those duties and that negligence proximately caused Plaintiff(s)
injuries and damages. Specifically, Defendant Marcelo Campos-Perez was negligent in the following particulars:

                 a.      failing to control speed, violating California Transportation Code § 22400;
                 b.      in making an unsafe lane change, violating California Transportation Code §522107;
                 c.      in wreck less driving, violating California Transportation Code §23103;
                 d.      driver inattention; and
                 e.      in all things failing to act as a reasonable person using ordinary care in the same or
                         similar circumstances.

      At all times material hereto, Defendant Campos-Perez was acting in the course and scope of his
employment for Defendant Uber and/or its alter-egos.

        Plaintiff pleads in the alternative that at all times material hereto, Defendant Campos-Perez acted as an
express, apparent and/or ostensible agent for Defendant Uber and/or its alter-egos and was acting within course
and scope of his agency at the time of the accident in question.

         Plaintiff further plead in the alternative that Defendant Campos-Perez was in furtherance of mission for
the benefit of Defendant Uber and/or its alter-egos and subject to control by Defendant Uber and/or it's alter-egos
as to the details of the mission.

        Plaintiff further plead that Defendant Uber and/or its alter-egos was negligent and/or negligent per se for
one or more of the following reasons:

        a. Negligently trained and/or supervised employees and/or agents;
        b. Violated applicable, local, state and federal laws and/or regulations; and/or
        c. Other acts so deemed negligent.

        As a result of these acts or omissions, Plaintiff sustained damages recognizable by law.
          Case 4:19-cv-02929 Document 1-3 Filed on 08/07/19 in TXSD Page 3 of 3

                                                        VII.
                                                      DAMAGES

       Because of her bodily injuries proximately caused by Defendant Campos-Perez's negligence, Plaintiff
Werner A. Chavez is entitled to reasonable and proper compensation for the following legal damages:

                 a.       past and future medical expenses;
                 b.       past and future physical pain and mental anguish; and
                 c.       past and future physical impairment;



                                                     VIII.
                                          REQUEST FOR DISCLOSURES

        Pursuant to Texas Code of Civ. Pro. 194, Defendant is hereby requested to disclose the information and
material described in Rule 194.2 within fifty (50) days of the service of this request.


                                                       VIII.
                                                    OTHER DISCOVERY

        Plaintiff refers you to the attached Request for Production and First Set of Interrogatories and notifies you
that a response is required within 50 days of service of these requests.



                                                          IX.
                                                       PRAYER

        Plaintiff prays that the Defendant be cited to appear and answer the allegations set forth in this petition,
and that upon final hearing, Plaintiff be awarded a judgment against Defendant for the damages prayed for herein;
costs of the court; pre judgment and post-judgment interest on the total amount of judgment awarded at the
highest legal rate provided for by law; and such other and further relief, general or special, at law or in equity, to
which Plaintiff may be justly entitled.


                                                                      Respectfully submitted,

                                                                      DeSimone Law Office

                                                                     By: /s/ Donald G. DeSimone
                                                                     Donald G. DeSimone
                                                                     SBN: 05776710
                                                                     4635 Southwest Freeway
                                                                     Suite 850
                                                                     Houston, Texas 77027
                                                                     Email: ddesimone@desimonelawoffice.com
                                                                     Phone#(713) 526-0900
                                                                     Fax# (713) 526-8041
                                                                     Attorney for Plaintiff
